         Case 4:18-cv-03380 Document 17 Filed on 04/09/20 in TXSD Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

JOE MANCUSO and KATHLEEN                             §
MANCUSO,                                             §
                                                     §
           Plaintiffs,                               §
                                                     §
v.                                                   §         CAUSE NO. 4:18-cv-03380
                                                     §
OCWEN LOAN SERVICING LLC,                            §
                                                     §
           Defendant.                                §

                         JOINT REPORT ON DESIGNATION OF MEDIATOR

           Pursuant to this Court’s March 20, 2020 Order,1 Plaintiffs Joe Mancuso and Kathleen

Mancuso and Defendant PHH Mortgage Corporation (“PHH”), which is successor by merger to

Ocwen Loan Servicing LLC (collectively the “Parties”), hereby submit this Joint Report on

Designation Mediator, and would respectfully show as follows:

           The Parties jointly and respectfully inform the Court that they have conferred in good faith

about the settlement of this case and believe mediation to be the most appropriate alternative-

dispute-resolution method. As such, the Parties agreed to select one of the following mediators in

this action, subject to availability and clearance of conflicts of interest, once the effects of the

COVID-19 virus subside: Judge John Coselli, 5521 Hidalgo Street, Houston, TX 77056, 713-

724-2392; Jerry Hoover, ADR Texas, Three Riverway, Suite 400, Houston, TX, 77056, 713-622-

0650; or Norman Roser, Greenway Mediation Center, 3203 Mercer Street, Houston, TX 77027,

713-877-8585. With the Court’s approval the Parties will look to secure a mediator from the above

list subject to availability of all involved.



1
    Dkt. No. 16.



100767.002107 4849-5419-5129.1
      Case 4:18-cv-03380 Document 17 Filed on 04/09/20 in TXSD Page 2 of 2



Dated: April 9, 2020                          Respectfully submitted,

                                              /s/ Barry A. McCain
                                                  Adam Nunnallee
                                                  State Bar No. 24057453
                                                  SD Bar No. 1287826
                                                  anunnallee@dykema.com
                                                  Barry A. McCain
                                                  State Bar No. 24092787
                                                  SD Bar No. 2513906
                                                  bmccain@dykema.com
                                                  DYKEMA GOSSETT PLLC
                                                  1717 Main Street, Suite 4200
                                                  Dallas, Texas 75201
                                                  Ph: (214) 462-6400
                                                  Fax: (214) 462-6401

                                              ATTORNEYS FOR DEFENDANT PHH

                                              -and-

                                              /s/ Martin M. Hokanson (with permission)
                                                  Martin M. Hokanson
                                                  Texas Bar No. 09813400
                                                  Federal ID. No. 6043
                                                  22503 Katy Freeway
                                                  Katy, Texas 77450
                                                  Telephone: 713-927-3490
                                                  Fax: 832-201-8828

                                              ATTORNEY FOR PLAINTIFFS

                                    CERTIFICATE OF SERVICE

        I certify that on April 9, 2020, I electronically filed the foregoing document with the Clerk
of Court using the CM/ECF system in accordance with the Federal Rules of Civil Procedure and
delivered electronically to all counsel of record.

                                              /s/ Barry A. McCain
                                              Barry A. McCain




JOINT REPORT ON DESIGNATION OF MEDIATOR                                                     Page 2 of 2
